Per Curiam.
This is an original chancery suit, certified to this Court from the Knox Circuit Court.
It appears that many years ago, John Ewing, being largely indebted to certain persons in the eastern states, conveyed real estate situated in Vincennes, in this state, to trustees, to hold as security for, and to sell to realize payment of said indebtedness. This is a bill to enforce a sale to make the money. Ewing is made a party, and defends, setting up payment, &c. He has been in the occupancy of the property, enjoyed the rents and profits, paid the taxes, made some improvements, &c.
S. Judah, J. Law, and A. T. Ellis, for the complainant.
O. H. Smith, for the defendants.
Many of the original parties concerned are dead. The accounts have not been kept, the matters involved are complicated, and must, to some extent, remain, perhaps forever, in doubt.
After a careful examination of the pleadings and evidence, voluminous as they are, we are unable to do anything more satisfactory to our own minds than to take the implied admission of Ewing in September, 1839, that there was then unpaid 2,700 dollars; which, with interest for fourteen years and eight months, amounts to 5,076 dollars; for which a decree will be rendered, and that the property be sold, in thirty days, to make said sum, the money to be distributed as hereinafter directed. This decree may, perhaps, do injustice to the creditors, and any decree that we might make in the confused state of the case, possibly would operate hardly upon some of the parties. We have done the best we are able.
The case has been pending twenty-one years in Court. If has become of age, and it is with great satisfaction that we relinquish our authority over it, and resign it to its freedom.
A decree was rendered in accordance with the foregoing opinion.